Citation Nr: 0214070	
Decision Date: 10/10/02    Archive Date: 10/17/02

DOCKET NO.  00-19 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for left knee 
arthritis, currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased evaluation for right knee 
arthritis, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from August 1979 to 
August 1982.  

This matter comes before the Board o Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO) which denied increased evaluations for 
left and right knee conditions.  

In September 2001, a Travel Board hearing was held before the 
undersigned, who was designated by the Chairman of the Board 
to conduct that hearing pursuant to 38 U.S.C.A. § 7107 (c) 
(West Supp. 2002).  The transcript is of record.  

The Board undertook additional development on the 
aforementioned issues, pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  The development was completed, the 
veteran was notified in June 2002, and provided 60 days to 
submit additional evidence or argument in response to the new 
evidence.  The veteran did not respond.  

This case is now ready for appellate review.  


FINDINGS OF FACT

1. The veteran's knees are not productive of recurrent 
subluxation or lateral instability.

2.  There is x-ray evidence of degenerative changes in each 
knee.  

3.  The veteran's left knee is productive of loose body of 
the knee with pain and effusion of the joint.  

4.  The veteran's right knee is productive of complaints of 
painful motion.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation f 20 percent and no more, 
for a left knee disability have been met.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5107, 5126 (West 1991 & 
West Supp. 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.71a. 
Diagnostic Codes 5003, 5258, 5260, 5261 (2002).  

2.  The criteria for an evaluation in excess of 10 percent 
for right knee disability, have not been met.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5107, 5126 (West 1991 & 
West Supp. 2002); 38 C.F.R. §§  4.1, 4.2, 4.7, 4.10, 4.71a. 
Diagnostic Codes 5003, 5260, 5261 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Evaluations

The veteran has established service connection for left and 
right knee conditions.  He has been evaluated with left and 
right knee degenerative arthritis with a 10 percent 
evaluation for each knee under Diagnostic Code (DC) 5260.  He 
contends that both the left and right knee disability is more 
disabling than currently evaluated because they have 
worsened.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  These requirements for evaluation 
of the complete medical history of the claimant's condition 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report and to enable VA 
to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  Moreover, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.


II.  Left knee 

The veteran's left knee currently is evaluated as 10 percent 
disabling under the provisions of DC 5003-5260 of 38 C.F.R. 
§ 4.71a.  X-ray evidence of arthritis was established in 
April 1997.  

Pursuant to 38 C.F.R. § 4.71a, DC 5003, degenerative 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
Here, DC 5260 and 5261 for limitation of flexion and 
extension of the leg are the appropriate diagnostic codes.  
See also 38 C.F.R. § 4.71a, DC 5010 (prescribing that 
arthritis due to trauma, substantiated by x-ray findings, 
should be evaluated as degenerative arthritis).  Limitation 
of motion must objectively be confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.

Under DC 5260, flexion limited to 60 degrees warrants a 
noncompensable evaluation.  In order to warrant a 10 percent 
evaluation, flexion must be limited to 45 degrees.  Flexion 
limited to 30 degrees warrants a 20 percent evaluation and a 
30 percent evaluation is warranted when flexion is limited to 
15 degrees.  The veteran's flexion has been limited during 
this appeal period at most to 90 degrees.  This does not even 
approach the limitation of flexion that would warrant a 
noncompensable evaluation.  Accordingly, the preponderance of 
the evidence is against an increased rating for limitation of 
flexion.

Under DC 5261, extension limited to 5 degrees warrants a 
noncompensable evaluation.  In order to warrant 10 percent, 
extension must be limited to 10 degrees.  Extension limited 
to 15 degrees warrants a 20 percent evaluation and a 
30 percent evaluation is warranted when extension is limited 
to 20 degrees.  Extension limited to 30 degrees warrants a 
40 percent evaluation and extension limited to 45 degrees 
warrants a 50 percent evaluation.  The veteran's extension 
has been limited at most to 8 degrees. This warrants a 
10 percent evaluation, the veteran's present evaluation.  
Extension limited to 15 degrees, necessary for a 20 percent 
evaluation, is not shown.  Therefore, the preponderance of 
the evidence is against an increased rating for limitation of 
extension.

Consideration is given to whether additional functional loss 
is likely due to pain on use or during flare-ups.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995) (ratings based solely on 
loss of range of motion dictate consideration of 38 C.F.R. 
§§ 4.40 and 4.45 pertaining to functional loss and factors of 
joint disability attributable to pain).  To the extent 
possible, the degree of additional loss due to pain, weakened 
movement, excess fatigability, or incoordination should be 
noted.  

The medical evidence of record shows that the veteran wears a 
knee brace on his left knee.  During his most recent VA 
examination of May 2002, his complaints are of pain, 
weakness, swelling and locking.  There are no periods of 
flare-ups because he claims his knees hurts all the time.  
The examiner notes during examination that there was no 
swelling and the veteran walked without any assistive 
devices.  During examination, there was objective evidence of 
pain with movement. 

The Board has considered 38 C.F.R. §§ 4.40 and 4.59.  With 
any form of arthritis, painful motion is an important factor 
of disability, the facial expression, wincing, etc., on 
pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  As the 
veteran is already evaluated at the minimal evaluation of 
10 percent, there is nothing presented via 38 C.F.R. §§ 4.40 
and 4.59 that would warrant an increase in the veteran's 
evaluation. 

Consideration is also given to other potentially applicable 
diagnostic codes.  

Under Esteban v. Brown, 6 Vet. App. 259, 261 (1994), wherein 
it was determined that all disabilities, including those 
arising from a single disease entity, are to be rated 
separately.  A precedent opinion of the General Counsel, 
VAOPGCPREC 23-97, also held that a claimant who has arthritis 
and instability of the knee may be rated separately under 
Diagnostic Code 5003 and 5257, citing Esteban.  Under DC 
5257, a 10 percent evaluation indicates slight subluxation or 
lateral instability.  A 20 percent evaluation contemplates 
moderate subluxation or lateral instability.  To warrant a 
30 percent evaluation, severe subluxation or lateral 
instability must be shown.  

In this case, there is no evidence of record that the veteran 
has subluxation or lateral instability of the left knee.

Under Diagnostic Code 5258, semilunar cartilage, dislocated, 
frequent episodes of "locking", pain, and effusion into the 
joint warrant a 20 percent evaluation.  The veteran's 
February 2001 left knee x-ray shows evidence of a large loose 
body in the medial joint compartment, posteriorly.  Minimal 
degenerative changes were also seen.  VA saw him in February, 
April, and May 2001 with complaints of pain.  MRI of 
July 2001 showed mild to moderate joint effusion.  With 
complaints of pain, x-ray evidence of loose body, and 
effusion shown on MRI, a 20 percent evaluation is warranted 
for the veteran's left knee disability under DC 5258. .


III.  Right Knee

The veteran's right knee is also currently evaluated as 
10 percent disabling under the provisions of Diagnostic Code 
(DC) 5003-5260 of 38 C.F.R. § 4.71a.  X-ray evidence of 
arthritis was established in April 1997.  

Under DC 5260, the veteran's flexion has been limited at most 
during the appeal period to 90 degrees.  Under DC 5261, 
extension has been limited at most during the appeal period 
to 8 degrees.  Although 90 degrees of flexion does not 
warrant a compensable evaluation, 8 degrees of extension 
warrants a 10 percent evaluation, representative of the 
veteran's present evaluation.  Extension limited to 
15 degrees, necessary for a 20 percent evaluation, is not 
shown.  Therefore, the preponderance of the evidence is 
against an increased rating for limitation of flexion or 
extension.

Again, additional functional loss due to pain on use or 
during flare-ups is not warranted for the right knee.  There 
is pain all of the time in the right knee, so flare-ups are 
not a consideration with pain.  See DeLuca v. Brown.  

As the veteran is already evaluated at the minimal evaluation 
of 10 percent, there is nothing presented via 38 C.F.R. 
§§ 4.40 and 4.59 that would warrant an increase in the 
veteran's evaluation.  

Evaluation under DC 5257 for recurrent subluxation or lateral 
instability of the right knee does not warrant an increased 
evaluation.  The evidence doe not show that the veteran has 
either recurrent subluxation or lateral instability of the 
right knee.  Therefore, separate evaluations for arthritis 
and recurrent subluxation or lateral instability are not 
shown.  

Finally, under DC 5258, semilunar cartilage, dislocated, with 
frequent episodes of "locking", pain, and effusion into the 
joint warrant a 20 percent evaluation.  Although there has 
been evidence of effusion of the right knee on more than one 
occasion, there is no evidence of dislocation of the 
semilunar cartilage, necessary to warrant the 20 percent 
evaluation.  Therefore, an increased evaluation for the 
veteran's right knee under DC 5258 is not warranted.  

IV. Veterans Claims Assistance Act of 2000 (VCAA)

The Board has considered whether VA has met its duties under 
the VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West Supp. 2002), which became effective on 
November 9, 2000, during the appeal's pendency.  The VCAA 
redefines VA's duty to assist and enhances the duty to notify 
claimants about information and evidence necessary to 
substantiate a claim.  The VCAA also eliminates the 
requirement that a claim be well grounded.  

In this case, VA has substantially complied with the duty to 
assist and the duty to notify provisions of the VCAA. The 
veteran was not specifically notified of the provisions of 
the VCAA.  However, the RO informed the veteran of what 
assistance VA would provide, what could be done to expedite 
his claim, what was needed from him, and the time limits 
associated with his claim.  Various notices and 
communications, also from the RO, such as the June 2000 
rating decision, and the July 2000 statement of the case, 
informed the veteran of the applicable laws and regulations 
needed to substantiate her claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Additionally, he has also had the opportunity to testify at a 
hearing regarding his claim.  He provided testimony at a 
September 2001 travel board hearing.  Although it was 
reflected in the record that the veteran had been seen by 
private physicians in connection with his bilateral knee 
disability, the veteran testified that there was nothing of 
value that could be sought from these physicians that could 
assist in his claim.  He did not want VA assistance in 
obtaining these records.  The Board therefore finds that VA 
has complied with all obligations to inform the veteran of 
the applicable laws and regulations and with all duties to 
assist the veteran in the development of the issue discussed 
above.  Thus, a remand for further technical compliance with 
the provisions of the VCAA is not necessary.  


ORDER

A 20 percent evaluation, and no more, for a left knee 
disability is granted, subject to the laws and regulations 
pertaining to the payment of monetary awards.  

An increased evaluation for a right knee disability is 
denied.  



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

